Citation Nr: 0024499	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to April 
1960 and from February 1977 to September 1978.  He also had 
several periods of active duty for training (ACDUTRA) in the 
U.S. Coast Guard, including from July 29 to August 10, 1973; 
from June 23 to July 5, 1974; from July 21 to August 2, 1974; 
from August 3 to August 18, 1975; and from June 13 to June 
25, 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.

Copies of the veteran's service medical records were 
associated with the claims file in April 1999, after the 
issuance of the March 1999 statement of the case.  As these 
records are duplicates of those already associated with the 
file and considered by the RO, a remand for the issuance of a 
supplemental statement of the case is not warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (1999).

The veteran has also claimed entitlement to service 
connection for hypertension as secondary to a psychiatric 
disorder.  See Statement received at the RO on October 14, 
1998.  This claim is not currently before the Board since it 
has not been adjudicated by the RO, and it is not otherwise 
intertwined with the claims on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action.

The claims of entitlement to service connection for hearing 
loss and tinnitus on the merits are the subject of the REMAND 
immediately following this decision.



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that current hypertension had its 
onset during active duty or ACDUTRA. 

2.  No medical evidence has been presented or secured to 
render plausible a claim that a current psychiatric disorder 
had its onset during active duty or ACDUTRA.

3.  The veteran's claims of entitlement to service connection 
for hearing loss and tinnitus are plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a psychiatric 
disorder is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for 
hearing loss and tinnitus are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that on 
entrance examination in September 1959, he gave a history of 
depression or excessive worry and nervous trouble.  
Psychiatric examination was normal.  Blood pressure was 
128/82 sitting and 128/72 standing.

The veteran complained of running ears in July 1964.  
Examination of the ears was normal.  His ear was plugged in 
August 1965, and he was taught how to clean his own ear.

Multiple blood pressure readings were recorded in the service 
medical records, as follows:  132/90, 130/88, 130/90, 126/84, 
and 122/79 while hospitalized in February 1960; 110/70 in 
March 1960; 126/80 and 120/76 in July 1964; 118/82 in 
February 1973; 122/74 in December 1973; and 110/76 in 
November 1974.  In February 1973, the veteran stated that he 
did not know if he had depression or excessive worry.  
Psychiatric examination was normal. 

On audiological evaluation in April 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
30
LEFT
5
5
15
15
35

The veteran's blood pressure was 130/80 in April 1975; 116/80 
in June 1975; 108/84 in November 1975; 124/78 in March 1976; 
and 130/80 in June 1976.  

The veteran was afforded a VA examination in October 1976.  
His blood pressure was 136/82.  Psychiatric examination was 
normal.
 
Additional blood pressure readings recorded in the service 
medical records include 138/93, 133/90, and 122/80 in 
February 1977 and 126/80, 130/74, and 120/60 in October 1977.  
On audiological evaluation in October 1977, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
25
LEFT
5
0
5
15
30

In April 1978, the veteran gave a history of high blood 
pressure on a promotion examination.  His blood pressure 
readings were 130/90, 130/86, and 124/84.  The examiner 
diagnosed rule out hypertension.  In April 1978, the veteran 
also stated that he did not know if he had depression or 
excessive worry, frequent trouble sleeping, loss of memory or 
amnesia, or nervous trouble.  Again, psychiatric examination 
was normal. 

On audiological evaluation in April 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
35
LEFT
10
5
5
10
30

On examination in September 1978, the veteran's blood 
pressure readings were 112/86, 120/74, and 120/82.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
30
LEFT
15
5
0
20
25

The veteran's blood pressure readings were 124/72, 122/70, 
and 129/78 in May 1980.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
35
LEFT
10
0
0
10
30

In August 1981, the veteran's blood pressure readings were 
124/82, 112/76, and 134/84.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
5
5
0
5
10

In September 1982, the veteran's blood pressure readings were 
118/80, 128/78, and 132/84.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
30
LEFT
0
0
0
5
25

On audiological evaluation in April 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
25
LEFT
5
5
5
N/A
30

The veteran's blood pressure reading was 114/82 in September 
1983 and 120/86 in October 1983.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
0
0
5
10
15

The veteran gave a history of high blood pressure in December 
1983.  His blood pressure readings were 136/94 and 140/82.  
The examiner diagnosed borderline hypertension.  

In October 1984, the veteran's blood pressure reading was 
120/82.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
35
LEFT
5
5
5
25
25

A diagnosis of borderline hypertension was recorded in July 
1985.  In October 1985, the veteran's blood pressure reading 
was 118/88.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
30
LEFT
5
5
10
10
35

Service medical records dated in January 1986 indicate that 
the veteran's blood pressure was 134/80.  In July 1988, his 
blood pressure was 124/84.

Also associated with the claims file is a private audiogram 
dated in June 1997.  

The veteran originally claimed entitlement to service 
connection for hypertension, hearing loss, and a psychiatric 
disorder in July 1998.  He stated that he was treated for 
these conditions while on active duty.  Concerning 
hypertension, he stated that the service examiners told him 
that his arms were too big for cuffs for readings to be 
accurate.  He reportedly ignored blood pressure findings for 
years until he went to a doctor about three years ago who 
placed him on medication.  He now received blood pressure 
medication at the Columbia, Missouri, and Orlando, Florida, 
VA Medical Centers (VAMCs).  The veteran also stated that he 
was treated by Dr. Shuy for a psychiatric condition for the 
past three months.  He took Xanax in May 1997 following his 
brother's suicide.  

In October 1998, the veteran's brother reported that the 
veteran had been, inter alia, anxious, argumentative and 
depressed since his retirement from service.  The veteran 
stated in October 1998 that he was treated for high blood 
pressure and anxiety syndrome at the Columbia and Orlando 
VAMCs.  He stated that he had high blood pressure during 
service.

The veteran was afforded a VA psychiatric examination in 
October 1998.  The examiner reviewed the claims file.  The 
veteran stated that since retiring from the Coast Guard in 
1991 he lost purpose in life and had not quite felt the same.  
He was followed in the Orlando VAMC and was on Zoloft.  He 
had worked as an audiologist in the Coast Guard and had a 
private practice after service.  The examiner diagnosed a 
major depressive disorder, recurrent.  In his impression, the 
examiner noted that the veteran reported feeling depressed 
since 1991 after his retirement from the Coast Guard and that 
his relationships had deteriorated and he had low self esteem 
since that time.

The veteran also underwent VA audiological examination in 
October 1998.  The examiner reviewed the medical records and 
noted that a 1985 audiogram indicated a mild bilateral 
hearing loss.  The veteran gave a history of extensive 
gunfire noise exposure, chipping hammers, and explosions 
while in the Coast Guard.  He also stated that his tinnitus 
began in approximately 1965 following gunnery range practice 
in the Coast Guard.  He described the tinnitus as bilateral 
and constant.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
30
50
LEFT
25
15
15
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.

Upon VA hypertension examination in November 1998, the 
examiner noted that the veteran was seen in the mental 
hygiene clinic for depression.  The veteran stated that he 
was noted to have hypertension on annual physical examination 
in 1965, but did not receive treatment until June 1998 when 
he went to the Columbia VAMC and was placed on medication.  
Blood pressure readings were as follows:  130/77, 126/74, 
128/78, 134/78, and 127/76.  The examiner diagnosed 
hypertension well controlled.    

In January 1999, the veteran reported that hearing loss and 
hypertension were shown in the service medical records on 
specific dates.  He stated that hypertension was shown as 
early as 1960 and hearing loss was shown as early as 1979.  
The veteran further stated that anxiety was noted as a result 
of leaving service.

In a March 1999 statement, the veteran reported that normal 
blood pressure was 120/80 and that his blood pressure was 
132/90 as early as February 1960.  He further stated that in 
the Coast Guard the normal standard for hearing loss was any 
frequency higher than 25 decibels, and pointed to several 
service audiograms, including in April 1978.



II.  Legal analysis

A.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (1999). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss, psychoses, and hypertension may be established 
based on a legal "presumption" by showing that any of these 
conditions manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).


B.  Hypertension

For clarification purposes, the Board notes that a 
"chronic" disorder is one persisting over a long period of 
time.  Dorland's Illustrated Medical Dictionary, 328 (28th 
ed. 1994).  Essential hypertension is defined as high 
arterial blood pressure (systolic pressure of 140 or more, or 
diastolic pressure of predominantly 90 or greater), and thus 
constitutes a chronic disorder for which service connection 
may be granted.  Dorland's Illustrated Medical Dictionary, 
801 (28th ed. 1994); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999) Note (1).  However, borderline, or labile hypertension 
is "a condition in which the arterial blood pressure is 
sometimes within the normotensive range and sometimes within 
the hypertensive range." (emphasis added)  Dorland's 
Illustrated Medical Dictionary, 801 (28th ed. 1994).

There is medical evidence in the claims file showing that the 
veteran currently has hypertension, first diagnosed on VA 
examination in 1998.  However, no medical evidence has been 
presented or secured in this case to render plausible a claim 
that the current hypertension had its onset during the 
veteran's active service or ACDUTRA.  

It appears that the veteran's complete dates of ACDUTRA have 
not been confirmed.  Regardless, the service medical records 
do not show a diagnosis of hypertension at any time, despite 
numerous blood pressure readings and the veteran's history of 
high blood pressure provided on examinations.  There were 
diagnoses only of rule out hypertension in April 1978 (during 
active service) and borderline hypertension in December 1983 
and July 1985.  The veteran only had the transient condition 
of borderline or labile hypertension which does not 
constitute a disability which could be service connected.  
There is no medical evidence showing chronic hypertension 
during active duty and/or ACDUTRA. 

Further, no medical evidence has been presented or secured to 
render plausible a claim that hypertension manifested itself 
in the one-year presumptive period following the veteran's 
active duty.  Rather, the earliest evidence of a diagnosis of 
hypertension is 1998, several years following the veteran's 
separation from service.  

There is also nothing in the evidence of record which 
connects the veteran's hypertension to his active duty or 
ACDUTRA.  There are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current hypertension to his military service and/or any post-
service symptomatology.  

The veteran has stated that the blood pressure readings 
recorded in the service medical records represent 
hypertension.  However, his statements are insufficient to 
make the claim well grounded.  This is so because the 
veteran, while trained as an audiologist, has given no 
indication that he has special knowledge regarding 
cardiology, nor is there any evidence to that effect in the 
record.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(nurse's opinion as to nexus held insufficient to make a 
service connection claim well-grounded where there was no 
indication that the nurse had specialized knowledge relating 
to the disability at issue). 

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service hypertension 
diagnosed several years after service had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim.  While the RO did not obtain the veteran's 
post-service VA treatment records from the Columbia and 
Orlando VAMCs, any additional treatment records showing the 
presence of hypertension several years after service, i.e., 
in 1995 or 1998, would not serve to well ground the claim.  
The veteran has not reported that any examiner related his 
current hypertension to active service or ACDUTRA.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


C.  Psychiatric disorder

Here, on entrance examination in 1959 the veteran gave a 
history of depression or excessive worry and nervous trouble; 
however, psychiatric examination was normal.  The veteran's 
lay statements are insufficient to establish the onset of a 
chronic psychiatric disorder prior to active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995); Black v. Brown, 10 Vet. 
App. 279, 284 (1997). 

The veteran is currently shown to have major depression, as 
diagnosed on VA examination in 1998.  Accordingly, the first 
element of a well-grounded claim for service connection has 
been satisfied.  

The veteran has offered conflicting statements concerning the 
onset of a psychiatric disorder.  In July 1998, he stated 
that he was treated for such a condition during service.  
However, he later indicated that this condition occurred as a 
result of his separation from service.  The service medical 
records show that he reported that he did not know if he had 
depression or excessive worry, frequent trouble sleeping, 
loss of memory or amnesia, or nervous trouble in April 1978 
(during active service).  Regardless, assuming that his 
statement that he was treated for psychiatric problems during 
service is true, the Board finds that there is sufficient lay 
evidence of incurrence of a disease during service, and the 
second element of a well-grounded claim for service 
connection has been satisfied.  

The veteran, however, has not satisfied the third element of 
a well-grounded claim for service connection.  There is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology (as described 
by the veteran and his brother).  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem).  Medical expertise is required to relate the 
present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current major depression or any 
psychiatric disorder to any in-service finding or event or to 
any post-service symptomatology.  In his impression, the 
October 1998 VA examiner noted that the veteran reported 
feeling depressed since retiring from the Coast Guard.  The 
doctor, however, was merely recording information provided by 
the veteran.  The statement does not demonstrate that based 
upon his medical expertise, the examiner found any disability 
relating back to active service or ACDUTRA.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 
Vet. App. 406 (1995).

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented a chronic psychiatric disorder rather than an 
acute and transitory condition.

While the veteran has ascribed his current psychiatric 
disorder to active service, his statements do not constitute 
competent medical evidence.  He has given no indication that 
he has special knowledge regarding psychiatry, nor is there 
any evidence to that effect in the record.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997). 

Because no medical evidence has been presented or secured to 
render plausible a claim that any psychiatric disorder 
diagnosed many years after service had its onset in service 
or is the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Nothing in the record suggests the existence of evidence that 
might well ground the appellant's claim for service 
connection for a psychiatric disorder.  While the RO did not 
obtain the veteran's post-service VA treatment records from 
the Columbia and Orlando VAMCs and from Dr. Shuy, the veteran 
has not reported that any examiner related his current 
psychiatric disorder to active service.  Although the 
veteran's complete dates of ACDUTRA have not been confirmed, 
there is no medical evidence of record relating any current 
psychiatric disorder to any period of service, and the 
service medical records are negative for a diagnosis of a 
psychiatric disorder.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).



D.  Hearing loss and tinnitus

The veteran's claims for service connection for hearing loss 
and tinnitus are plausible.  There is medical evidence 
showing that he currently has hearing loss by VA standards, 
as demonstrated on VA examination in 1998, as well as 
tinnitus.  See 38 C.F.R. § 3.385 (1999).  He is trained as an 
audiologist, and has stated that hearing loss was shown on 
service audiograms, including during active service in April 
1978, and that tinnitus has its onset in 1965 following 
gunnery range practice in the Coast Guard.  Assuming the 
credibility of this evidence, these claims must be said to be 
plausible, and therefore well grounded.  Additional 
assistance is required in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issues of entitlement to service connection will 
be the subject of the remand that follows.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for hypertension is denied.

Having found the claim not well grounded, entitlement to 
service connection for a psychiatric disorder is denied.

The claim of entitlement to service connection for hearing 
loss is well grounded, and, to that extent, the appeal is 
granted.

The claim of entitlement to service connection for tinnitus 
is well grounded, and, to that extent, the appeal is granted.



REMAND

Hearing loss and tinnitus

Additional development is necessary prior to adjudication of 
the veteran's claims.  The veteran has reported that his 
tinnitus began in approximately 1965 following gunnery range 
practice in the Coast Guard.  However, his complete dates of 
ACDUTRA and inactive duty training (IADT) have not been 
verified.  It is unclear, what, if any, type of service he 
had in 1965.  Accordingly, the RO should request verification 
of the complete dates of the veteran's service, as well as 
the type of service during each period of enlistment, from 
the National Personnel Records Center (NPRC).  The veteran 
should also be asked to provide more specific information 
concerning the onset of his tinnitus, including the date 
thereof.

Further, the veteran should be re-examined by VA on remand in 
order to obtain a medical opinion as to the date of onset and 
etiology of his current hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following 
development:  

1.  Ask the veteran to provide more specific 
information concerning the circumstances 
surrounding the onset of his tinnitus, 
including the date thereof.

2.  Contact the NPRC and any other indicated 
agency, and request verification of the 
complete dates of the veteran's service, as 
well as the type of service during each 
period of enlistment, i.e., whether it was 
active duty, active duty for training or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  
Further, obtain the veteran's complete 
service personnel records.

3.  Request that the veteran provide a list 
of those who have treated him for his hearing 
loss and tinnitus.  Request all records of 
any treatment reported by the veteran that 
are not already in the claims file.    

With respect to any VA records (including 
from the Columbia and Orlando VAMCs), all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment records 
are not successful, tell the veteran and his 
representative so that the veteran will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claims.  38 CFR 3.159(c).

4.  Afford the veteran an appropriate VA 
examination to determine the etiology and 
date of onset of any hearing loss and 
tinnitus.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder. 

Based upon a review of the records, the 
examiner should specifically render an 
opinion as to the date of onset and etiology 
of any hearing loss and tinnitus.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the conditions at issue, such 
testing or examination is to be accomplished 
prior to completion of the examination 
report.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  

7.  If the decision with respect to the 
claims remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


